Citation Nr: 0126133	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1. Eligibility for Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits as a 
surviving spouse.

2. Entitlement to service connection for the cause of the 
veteran's death.

3. Entitlement to accrued benefits.

4. Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1967 and from March 1991 to April 1991. He had many years of 
service in the Air National Guard prior to his retirement in 
February 1992. The appellant and veteran were married on 
November [redacted], 1994.  The veteran died on May [redacted], 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death, including as due to Agent Orange 
exposure and Persian Gulf undiagnosed illness.  The RO also 
denied the appellant's claim on the basis that she was not 
eligible for death benefits for lack of status as a surviving 
spouse.  

The Board recognizes the unusual procedural stance of the 
instant claim and finds it necessary to detail the 
administrative and procedural actions before the RO.  

Prior to notification of the veteran's death in May 1995, the 
RO issued a rating decision denying the veteran's claim for 
service connection for melanoma due to Agent Orange exposure 
in June 1995.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
However, the RO accepted the appellant's January 1996 letter 
as a notice of disagreement to the June 1995 decision.  
A statement of the case was issued in March 1996, denying 
service connection for melanoma and skin cancer due to 
exposure to Agent Orange.  In June 1996, the appellant filed 
a VA Form 9 in response to the statement of the case.  

Also in June 1996, the appellant filed an application for 
DIC, death pension, and/or accrued benefits.  By rating 
decision in June 1996, the RO denied service connection for 
the cause of the veteran's death and found that eligibility 
to DEA was not established.  In July 1996, the RO amended 
their decision, stating that the appellant was entitled to 
death pension benefit if her family income was within 
the limits proscribed by law.  In August 1996, the appellant 
filed a notice of disagreement to the June 1996 rating 
decision.  By rating decision in September 1997, the RO 
denied service connection for the cause of the veteran's 
death due to undiagnosed illness.  The appellant filed a 
notice of disagreement to this determination in September 
1998.  

By letter in October 1998, the appellant was again informed 
that she was eligible for death pension benefits based on the 
veteran's wartime service.  The appellant was instructed to 
complete the necessary forms for further consideration of 
entitlement to such benefits.  The appellant was also 
informed of the reasons for denial of her claim for other 
benefits.

A statement of the case, addressing the issues of entitlement 
to service connection for the cause of the veteran's death 
and eligibility for DEA, was issued in April 2000.  The 
appellant filed a VA Form 9, substantive appeal, to these 
issues in April 2000.  Therefore, those issues were timely 
perfected for appeal to the Board.  The fact that the RO 
later determined that the denial had been made on an 
incorrect basis does not affect the properly perfected appeal 
on this issue.  

The Board notes that the appellant requested a hearing before 
a Member of the Board in the substantive appeal, received in 
April 2000.  However, in June 2000, the appellant withdrew 
the request for a hearing and requested that her appeal be 
sent directly to the Board.  

In a rating decision in April 2000, the RO noted that the 
June 1995 decision, denying service connection for melanoma 
due to Agent Orange exposure, was invalid.  The RO again 
denied service connection for malignant melanoma, as due to 
herbicide exposure, for purposes of an accrued benefits 
claim.  A notice of disagreement to this determination was 
received in June 2000.  In June 2000, the RO informed the 
appellant that the April 2000 decision "should not have been 
made," as the appellant's claim for accrued benefits was 
filed more than one year after the veteran's death.  In June 
2000, the appellant filed a notice of disagreement to this 
determination.  The Board finds that the appellant's notice 
of disagreement to the June 1995 decision was a claim for 
accrued benefits.  Although she did not use the legal 
terminology for these benefits, the appellant was seeking the 
benefits due the veteran based on a claim he filed prior to 
his death.  The fact that the RO did not inform her 
immediately that the June 1995 decision was invalid and 
continued with an appeal on that decision, including issuing 
a statement of the case, weighs in favor of a finding that 
the appellant's claim for accrued benefits was timely 
appealed and perfected through her perfection of an appeal on 
the veteran's claim filed before his death.  To find 
otherwise would be unjust, as the appellant has continuously 
pursued this claim since the veteran's death, and was 
thwarted in pursuit of the claim only by the erroneous 
decisions of the RO.  

In August 2000, the RO notified the appellant that they were 
terminating the processing of her appeal for DIC benefits.  
The RO indicated that an error was made in denying the claim 
because the veteran's death was not service-connected.  The 
RO stated that the claim should have been denied as the 
veteran and appellant were not married for at least one (1) 
year and no child was born of the marriage.  As noted above, 
the RO's error does not vitiate a pending appeal.  However, 
the appellant also timely perfected an appeal to the August 
2000 determination.  A notice of disagreement to this 
determination was received in September 2000.  A statement of 
the case was issued in January 2001, and a substantive appeal 
was received in February 2001.  


FINDINGS OF FACT

1.  The veteran and appellant were married on November [redacted], 
1994.

2.  The veteran died on May [redacted], 1995.  The death certificate 
listed the immediate cause of death as metastatic melanoma 
with an other significant condition contributing to death, 
but not related to the immediate cause, of chronic 
obstructive pulmonary disease (COPD).  

3.  No children were born of the marriage and no children 
were born to the veteran and appellant before the marriage.

4.  Prior to his death, the veteran had been granted service 
connection for residuals of a fractured pelvis with a 10 
percent evaluation, residuals of a fracture of the right 
distal radius with a noncompensable evaluation, residuals of 
a fracture of the distal phalanx of the left thumb with a 
noncompensable evaluation, and malaria with a noncompensable 
evaluation, all effective from September 26, 1967.

5.  The veteran and appellant were not married before the 
expiration of 15 years after the termination of the veteran's 
period of service in September 1967.

6.  The veteran and appellant were married before the 
expiration of 15 years after the termination of the veteran's 
period of service in April 1991.  

7.  The veteran's death was not caused or significantly 
contributed to by any service-connected disability or any 
disability incurred in or aggravated by the veteran's active 
military service.

8.  The veteran filed a claim for service connection for 
melanoma, due to exposure to Agent Orange in December 1994.  
No decision was made on this claim by the RO prior to the 
veteran's death.

9.  The veteran's malignant melanoma with metastases was not 
related to or aggravated by his active military service, 
including exposure to Agent Orange and reported service in 
the Persian Gulf.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility for DIC benefits, for death 
caused by disease or injury incurred or aggravated during the 
veteran's service from August 1964 to September 1967, have 
not been met.  38 U.S.C.A. §§ 101, 1541 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 
(2001).

2.  The criteria for eligibility for DIC benefits, for death 
caused by disease or injury incurred or aggravated during the 
veteran's service from March to April 1991, have been met.  
38 U.S.C.A. §§ 101, 1541; VCAA, 38 U.S.C.A. §§ 5100 et seq.; 
38 C.F.R. §§ 3.1(j), 3.50, 3.54.

3. The veteran's death was not contributed to or caused by 
his active military service, including exposure to Agent 
Orange, service from March to April 1991, or his service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310, 5107 (West 1991 & Supp. 2001); VCAA, 38 U.S.C.A. §§ 
5100 et seq.; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2001).

4.  The criteria for entitlement to accrued benefits on the 
basis of service connection for malignant melanoma with 
metastasis, including as due to herbicide are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5121 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2001).

5.  The requirements for eligibility for DEA under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. § 3501 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.807 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's DD Form 214, for the period of service from 
March to April 1991 notes that the veteran served in 
Operation Desert Shield/Storm and also notes that the veteran 
had 28 days of foreign service.  

A pathology report in September 1990, noted biopsy of a 
compound melanocytic tumor of the skin of the left shoulder.  
The tumor appeared to be a nodular variant of a malignant 
melanoma.  By letter, dated in September 1991, A.M. Thompson, 
M.D., stated that the veteran's diabetes mellitus was in good 
control until he returned from Operation Desert Storm.  Dr. 
Thompson attributed the increase to a change in work shift.  

On VA examination in April 1992, the physician noted that the 
veteran had skin cancer of the shoulder removed approximately 
one year previous.  A diagnosis of history of removal of skin 
cancer lesion from the shoulder was reported.  By rating 
decision in April 1994, the RO denied service connection for 
skin cancer due to Agent Orange exposure.  

In December 1994, the veteran requested that his claim for 
service connection for his skin cancer be reopened.  The 
veteran stated that his physician had indicated that the 
cancer was caused by Agent Orange exposure.  

The appellant and veteran were married on November [redacted], 1994.  
The veteran died on May [redacted], 1995.  The death certificate 
listed the immediate cause of death as metastatic melanoma 
with an other significant condition contributing to death but 
not related to the immediate cause of chronic obstructive 
pulmonary disease (COPD).  Prior to being notified of the 
veteran's death, the RO issued a rating decision in June 1995 
denying service connection for melanoma due to exposure to 
Agent Orange.  Prior to his death, the veteran had been 
granted service connection for residuals of a fractured 
pelvis with a 10 percent evaluation, residuals of a fracture 
of the right distal radius, with a noncompensable evaluation, 
residuals of a fracture of the distal phalanx of the left 
thumb with a noncompensable evaluation, and malaria with a 
noncompensable evaluation, all effective from September 26, 
1967.  

Hospitalization records show that multiple nodular lesions of 
the lungs were first noted in November 1994, and were 
reported to be probably metastatic disease from unknown 
primary.  Bilateral pulmonary metastases were confirmed 
during hospitalization in December 1994.  Hospitalization 
records from February to April 1995 noted that the metastatic 
disease had a primary of malignant melanoma.  The condition 
had metastasized to the lungs and lymph nodes.  By letter, 
dated in October 1994, S.Z. Levin, M.D., stated that the 
veteran developed severe asthma because of exposure to 
chemicals and cold temperatures at work.  During 
hospitalization in March 1995, a history of COPD secondary to 
chemical exposure at work was noted.  In a letter, dated in 
August 1995, Dr. Levin stated that the veteran died from 
metastatic melanoma to the lung, severely complicated by 
pre-existing COPD.

In a statement, received in November 1995, the appellant 
stated that the veteran's death at a "young age" was the 
result of exposure to Agent Orange in the 1960s or the 
exposure to iso-cyanates in the 1980s during employment with 
the Department of Defense (DOD) or the injections the veteran 
received before service in the Persian Gulf War in the 1990s.  

In her letter, received in January 1996, the appellant states 
that a small warty mole was removed from the veteran's left 
shoulder in February 1991, prior to the veteran's service 
from March to April 1991.  The appellant also questioned 
whether the veteran's diabetes was a result of Agent Orange 
exposure.  In a statement, submitted on a VA Form 9, received 
in June 1996, the appellant stated that the veteran's skin 
condition was a symptom of Hodgkin's disease and that 
condition was the cause of his death.  

By letter, dated in September 1996, the appellant stated that 
the veteran suffered from fatigue, skin rash, muscle and 
joint pain, headache, memory problems, shortness of breath 
and cough, diarrhea, and abdominal complaints due to his 
"involvement in the Persian Gulf."  The appellant noted 
that the veteran's health problems surfaced after "excessive 
exposures while working for the DOD."  

In a letter to her U.S. Senator, dated in January 1997, the 
appellant indicated that the veteran's service medical 
records and service records were not complete as they 
included only one tour in Vietnam.  She stated that the 
veteran had served two, and possibly three, tours in Vietnam 
and had served in Grenada in 1983, and in Panama, El 
Salvador, and Columbia.  The appellant reported that the 
veteran was exposed to Agent Orange during service in Vietnam 
and isocyanate polyurethane while working "undercover for 
the DOD" in 1988.  She stated that prior to the exposure in 
1988, the veteran was in good health, but suffered from 
severe breathing problems and seizures after this incident.  
The appellant stated that the veteran was "sent to the 
Persian Gulf" in March 1991.  

In her notice of disagreement, received in September 1998, 
the appellant stated that the veteran was diagnosed with 
diabetes in 1989 and with melanoma of the left shoulder in 
September 1990, both prior to his active military service in 
1991.  The appellant noted that the veteran was diagnosed 
with several non-malignant conditions after his return from 
service in 1991, leading up to the diagnosis of metastatic 
cancer in November 1994.  

In the notice of disagreement, received in September 2000, 
the appellant noted that she had lived with the veteran for 
four months prior to their marriage and lived continuously 
with him after their marriage and until his death.  

The Board notes that the record contains ten (10) volumes of 
medical records as well as additional medical records in the 
remaining three (3) volumes.  The Board has reviewed these 
records in their entirety and notes that the veteran was 
hospitalized numerous times in the years immediately prior to 
his death with diagnoses including:  COPD/Asthma, diabetes 
mellitus, hypertension, seizure disorder, right knee 
disorder, bronchitis, cerebrovascular accident, coronary 
artery disease, arteriosclerotic heart disease, benign 
prostatic hypertrophy, thrombophlebitis, congestive heart 
failure, gastroesophageal reflux, conjunctivitis, and 
depression.  The records also show diagnosis of several 
benign and malignant skin conditions:  dermatofibroma, 
melanocytic hyperplasia, and malignant melanoma of the left 
shoulder in September 1990; basal cell carcinoma of the 
right infraclavicular in May 1991; lipoma of the left triceps 
in July 1991; dermatofibroma of the right infrapatellar in 
April 1992; angiolipoma of the right biceps in May 1993; 
squamous cell carcinoma of the forehead in April 1994; and 
benign squamous mucosa with inflammatory changes of the 
tongue in August 1994.  The veteran was then diagnosed with 
malignant changes consistent with metastatic melanoma in 
November 1994.  The primary of this condition was determined 
to be melanoma in April 1995.  


II. Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes extensive medical records, 
service medical records, and statements from the appellant.  
The appellant contends that the veteran's service medical 
records are incomplete, as the veteran had more than one tour 
in Vietnam and served in Grenada, Panama, El Salvador, and 
Columbia during the 1980s.  The Board notes that the 
veteran's periods of service have been verified through the 
service department, including detailed lists of the dates of 
his inactive duty training and active duty for training with 
the National Guard.  Several attempts have been made to 
obtain any further service medical records and these attempts 
have been unsuccessful.  The Board notes that the veteran and 
appellant have reported that he was a civilian employee of 
DOD for many years.  Any actions in that capacity, including 
actions abroad, would not be reflected in his service medical 
records nor in his service records and is not relevant for 
determination of entitlement to VA benefits.  Extensive 
medical records have been received for the veteran's medical 
treatment.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to DIC, accrued benefits, and DEA.  
The discussions in the rating decisions, statements of the 
case, and supplemental statements of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claims and has notified her of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice her.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Eligibility

Under the regulations, a "spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  A "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death, and:  1) Lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where the separation was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
2) Has not remarried or has not, since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.  Marriage is defined as a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j).  

A surviving spouse may qualify for pension, compensation, or 
DIC, if the marriage to the veteran occurred before or during 
his service or if after his separation from service before 
the dates set out below.  For nonservice-connected death 
pension benefits the surviving spouse must be married to the 
veteran: 1) One year or more prior to the veteran's death; or 
2) For any period of time if a child was born of the 
marriage, or was born to them before the marriage; or 3) 
Prior to May 8, 1985 for veterans of the Vietnam era or prior 
to January 1, 2001 for veterans of the Persian Gulf War.  38 
U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  Vietnam era service 
is from February 28, 1961 to May 7, 1975, for veterans, who 
served in the Republic of Vietnam during that time, and from 
August 5, 1964 through May 7, 1976 in all other cases.  38 
C.F.R. § 3.2(f).  The Persian Gulf War period began on 
August 2, 1990 and continues through a date yet to be 
prescribed by Presidential proclamation or law.  38 C.F.R. § 
3.2(i).  As noted in the Introduction section, the appellant 
is eligible for nonservice-connected death pension benefits, 
within the income and other limitations of law.  

For death compensation benefits or DIC benefits under 38 
U.S.C.A. § 1310(a), the surviving spouse must be married to 
the veteran:  1) Before the expiration of 15 years after 
termination of the period of service in which the injury or 
disease which caused the veteran's death was incurred or 
aggravated; or 2) One year or more; or 3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 C.F.R. § 3.54(b) and (c). 

The appellant is a surviving spouse under the regulations.  
She was the spouse of the veteran at the time of the 
veteran's death, and lived with the veteran continuously from 
the date of marriage to the date of the veteran's death.  She 
has not remarried.  The issue in the instant appeal is 
whether the appellant is eligible for VA benefits as a 
surviving spouse.  

The veteran and appellant were married after the veteran's 
separation from service.  They were married from November 
1994 to May 1995, a period of less than one year.  The Board 
notes that the appellant reported that she lived with the 
veteran for four months prior to their marriage.  However, 
even if this additional period is considered as part of the 
term of marriage, the union did not exceed the one year 
period required for eligibility for certain VA benefits.  No 
children were born during the marriage nor does the appellant 
allege that any children were born to the veteran and the 
appellant prior to the marriage.  

The determinative issue in the instant case for entitlement 
to death compensation or DIC benefits is whether the veteran 
and appellant were married before the expiration of 15 years 
after termination of the period of service in which the 
injury or disease which caused the veteran's death was 
incurred or aggravated.  The appellant has stated, on 
numerous occasions that, as her marriage was legal under 
California law, she should be entitled to benefits.  Although 
the Board does not contest the legality of her marriage, 
entitlement to benefits requires more than just a valid 
marriage.  In the instant case, the veteran and appellant 
were married within 15 years of termination of the veteran's 
period of service from March to April 1991.  However, they 
were not married within 15 years of termination of the 
veteran's period of service from August 1964 to August 1967.  
Therefore, eligibility for DIC benefits turns on whether the 
veteran's death was related to any incident of his service in 
1991, for if a determination is made that the veteran's death 
was related to the earlier period of service, including the 
service-connected disabilities from that period of service, 
the appellant would not be eligible for DIC benefits.  

Thus, the Board must address the underlying claim of 
entitlement to service connection for the cause of the 
veteran's death to determine whether the appellant is 
eligible for death compensation or DIC benefits. 




Service Connection for the Cause of the Veteran's Death

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as malignant tumors, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In cases where the veteran was not service-
connected for any disability during his lifetime, service 
connection for cause of death may be established where the 
evidence shows that the disability was incurred in service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Type II diabetes mellitus; and certain 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e), as amended 
effective July 8, 2001; 66 Fed. Reg. 23166-23169 (May 8, 
2001).  The veteran was diagnosed with diabetes mellitus in 
1989, and entitlement to benefits based on this diagnosis is 
discussed infra.  The veteran was not diagnosed with any of 
the other enumerated conditions.  Although the appellant 
alleges that the veteran's skin condition was a symptom of 
Hodgkin's disease, the medical records contain no such 
opinion.  Although the veteran did have malignancies in the 
lung, these were not primary respiratory cancer, but 
metastatic disease form the veteran's melanoma. Secondary 
metastases to the lung, are due to an intercurrent cause, in 
this case the metastatic malignant melanoma, and do not 
warrant service connection pursuant to the presumption under 
38 C.F.R. §§ 3.307 and 3.309.  See Darby v. Brown, 
10 Vet. App. 243, 246 (1997).  Therefore, there is no basis 
of record for presumptive service connection of the cause of 
the veteran's death, due to herbicide exposure.

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations, which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  
Review of the numerous medical records provides no 
opinion from any medical professional that the veteran's 
metastatic melanoma or COPD were related to any incident of 
his active military service, including his service-connected 
disabilities and/or exposure to herbicides.  The medical 
professionals indicate uniformly that the veteran's 
COPD/asthma, present since childhood, was exacerbated by 
occupational chemical exposure.  The appellant appears to 
contend that VA benefits should flow from this occupational 
exposure, as the veteran was a civilian employee of DOD at 
the time of exposure.  However, there is no legal basis for 
establishment of entitlement to VA benefits for such civilian 
service with DOD.  

The appellant also alleges that the veteran's death was a 
result of chemical exposure or vaccines provided during 
service in 1991 in the Persian Gulf.  The appellant 
repeatedly refers to hearings and findings relevant to 
undiagnosed illnesses in veterans of the Persian Gulf.  The 
Board notes that the official record is not entirely clear as 
to whether the veteran's service in 1991 was performed in the 
Southwest Asia Theater of Operations.  The veteran's DD Form 
214 notes service in Operation Desert Shield/Storm, and notes 
foreign service, but does not specifically indicate such 
service was in Southwest Asia.  Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  For purposes of this 
section the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or a air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, including Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d).  The Persian 
Gulf War period began on August 2, 1990 and continues through 
a date yet to be prescribed by Presidential proclamation or 
law.  38 C.F.R. § 3.2(i) (2001).

Even assuming arguendo, that the veteran's service in 1991 
was performed in the Southwest Asia theater of operations, 
the record contains no evidence of any manifestations of 
undiagnosed illness.  The appellant stated that the veteran 
suffered from fatigue, skin rash, muscle and joint pain, 
headache, memory problems, shortness of breath, cough, 
diarrhea, and abdominal complaints during the time of their 
marriage.  She indicated that these complaints surfaced after 
the veteran's occupational exposure during civilian 
employment with DOD.  The Board notes that the veteran was a 
critically ill individual during this time and was often 
hospitalized for numerous diagnosed disabilities.  There is 
no medical opinion indicating that any of the symptoms the 
veteran suffered during the years immediately prior to his 
death were manifestations of an undiagnosed illness.  
In fact, the veteran was diagnosed with disorders of most of 
the major systems of the body.  

Again, notwithstanding the regulatory presumption, the 
appellant may also prevail by service connection with proof 
of actual, direct causation.  Cf. Combee v. Brown, 34 F.3d at 
1040.  In the instant case, there is no evidence that the 
cause of the veteran's death - metastatic melanoma and COPD - 
were related to his brief period of service in 1991.  As 
noted above, the veteran's COPD has been attributed to a 
life-long condition and to occupational exposure as a 
civilian employee of DOD in 1992.  Further, the medical 
evidence shows that the veteran's melanoma was first 
diagnosed in September 1990, prior to his service in March 
and April 1991.  There is no evidence that the condition was 
aggravated by this service.  In fact, the metastases were not 
shown until more than three years after discharge from this 
period of active service.  The Board finds that the evidence 
preponderates against a finding that the veteran's death was 
caused or contributed to materially by any incident of his 
active military service.  

The appellant has also argued that she is entitled to 
benefits based on the veteran's diabetes mellitus, due to 
recent amendments recognizing diabetes mellitus for 
consideration of presumptive service connection due to 
exposure to herbicides.  The Board recognizes that pertinent 
regulations were recently amended with regard to certain 
veterans with specified service in Vietnam who have been 
diagnosed with type II diabetes mellitus.  66 Fed. Reg. 
23166-23169 (May 8, 2001).  

The veteran had service in Vietnam and was diagnosed with one 
of the presumptive disorders, diabetes mellitus, thus his 
exposure to a herbicide agent during such service is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, the 
veteran did not file a claim for service connection for 
diabetes mellitus during his lifetime.  The Federal Circuit 
has held that, in order for a surviving spouse to be entitled 
to accrued benefits, the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  
38 U.S.C.A. §§ 5107, 5121; Jones. v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  Thus, a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at the time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  
Jones, 136 F.3d at 1300.  As the veteran had no claim pending 
for service connection for diabetes mellitus at the time of 
his death, the appellant is not entitled to any accrued 
benefits for such disorder.

The veteran's diagnosis of diabetes mellitus and the 
regulatory amendments do not provide a basis for granting 
service connection for the cause of the veteran's death, as 
well.  First, as noted above, the appellant and veteran were 
not married within 15 years of the termination of the 
veteran's service in Vietnam, during which diabetes mellitus 
was presumed incurred, nor were the veteran and appellant 
married for more than one year.  Therefore, the appellant is 
not entitled to DIC benefits based on any condition incurred, 
including presumptively, during that period of service.  Dr. 
Thompson reported in September 1991 that the veteran's 
diabetes mellitus had increased after return from service in 
Operation Desert Storm.  However, Dr. Thompson attributed 
this change to a change in the veteran's work shift and not 
to any aggravation during the veteran's service in 1991.  
Further, the Board notes that the record contains no evidence 
that the veteran's diabetes mellitus was a primary or 
contributory cause of his death.  

The veteran had filed a claim for service connection for 
melanoma due to Agent Orange exposure prior to his death in 
May 1995.  The RO had not issued a decision on this claim 
prior to the veteran's death.  As indicated in the 
Introduction section, the Board will consider whether the 
appellant is entitled to accrued benefits based on this 
claim.  As noted in the discussion supra, the regulations do 
not provide for presumptive service connection for melanoma 
based on herbicide exposure.  The extensive medical records 
contain no opinions indicating that the veteran's melanoma, 
diagnosed more than thirty years after discharge from service 
in 1967, was related to any incident of the veteran's active 
military service, including exposure to Agent Orange.  In 
addition, the veteran's melanoma was diagnosed prior to his 
service in 1991 and there is no evidence of aggravation of 
this condition during this period of service.  Overall, the 
Board finds that the evidence preponderates against a finding 
that the veteran's melanoma was related to or aggravated by 
the veteran's active military service.  Thus, the appellant 
cannot have a successful claim for accrued benefits.

Finally, the Board addresses the appellant's claim for 
entitlement to DEA benefits under Chapter 35.  In this case, 
the veteran was not service-connected for a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for DEA under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §5107; 38 C.F.R. § 3.807.


ORDER

Eligibility for DIC benefits for disabilities incurred or 
aggravated by the veteran's service from March to April 1991 
is established.

Eligibility for DIC or death compensation benefits for 
disabilities incurred or aggravated by the veteran's service 
from August 1964 to September 1967 is not established.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to DEA under the provisions of 38 U.S.C.A. 
Chapter 35 is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

